Citation Nr: 1731344	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-22 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Erika Riggs, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2016, and a transcript of the hearing is associated with his claims folder.  

Prior to the January 2010 rating decision, there had been an August 2009 rating decision denying a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and denying a rating in excess of 20 percent for left wrist disability.  The Veteran was notified of it and advised of his appeal rights at the time.  The Veteran did not file a notice of disagreement with those determinations, and they are not on appeal.  

The Veteran advised the RO in May 2017 that he was withdrawing appeals, which were still before the RO, concerning hearing loss and tinnitus, and the RO has accepted his withdrawal of those appeals.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing for a TDIU.  The possibility of his unemployability due to service-connected PTSD appears to have been raised by the December 2008 receipt of a private medical record, dated in November 2006; and so in August 2009, the RO began process on that inferred claim.  In the Veteran's VA September 2009 Form 21-8940, he alleged that a TDIU is warranted due to his PTSD and left wrist disability.  More recently, an August 7, 2013 opinion from Elaine Tripi, Ph.D., a licensed psychologist, alludes to his being unemployable due to "symptoms related to his service-connected impairments".  A TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran's current service-connected disabilities are:  PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as noncompensable from the November 2013 effective date of service connection and as 20 percent disabling from March 28, 2017; status post gunshot wound injury to the left wrist with residual partial paralysis of the left ulnar nerve, rated as 10 percent disabling from November 1, 2006 and as 20 percent disabling from November 17, 2008; tinnitus, rated as 10 percent disabling from the November 7, 2013 effective date of service connection; and scar on the right calf, residual to jungle rot, rated as 0 percent disabling.  His combined rating for VA compensation purposes is 60 percent prior to March 28, 2017 and 70 percent from that date.  As such, he only meets the schedular requirements for TDIU consideration from March 28, 2017.  

The record including the Veteran's September 2009 VA Form 21-8940 indicates that he has 2 years of college education with a degree in Criminal Justice, and over 33 years of work experience in security and/or policing, including as an undercover narcotics officer, and then as a transportation supervisor; and that he last worked in those fields before retiring on a lifetime pension in about March 2003, according to an August 2009 VA Form 21-4192.  Since that time, he has owned and run a gun sales business out of his home, making a small amount of income yearly from that, and has done work around the house, helped his children with their houses, and taken care of his grandchildren, according, in part, to a May 22, 2013 VA medical record which is not of record but is reported by the RO in the August 2014 supplemental statement of the case.  (The supplemental statement of the case also mentions December 7, 2013 and June 4, 2014 VA medical records which are not contained in the claims folder.)  His March 2009 VA examination report indicates that he has a stable marriage.  

There are various pieces of evidence, some suggesting unemployability due to service-connected disabilities, including from as early as the date of claim for TDIU, and others suggesting the contrary.  Compare, for instance, the August 2013 opinion from Dr. Tripi (supporting unemployability from the date of claim); with the information the August 2014 supplemental statement of the case reports is in May 22, 2013 and December 7, 2013 VA outpatient medical records (against unemployability).  

Next, the Veteran reported in June 2008 that he was receiving treatment at the Veterans Center in Dearborn, and he testified in November 2016 that he is receiving ongoing treatment at the Ann Arbor VA Medical Center, and that he had been receiving treatment at the Dearborn Veterans Center as well, until he stopped that treatment prior to 2014.  His wife testified that she thought that he had gone to the Detroit VA on an occasion also, and some records from the Detroit VA Medical Center are of record.  It would appear that there are still some outstanding relevant medical records from one or more of these VA facilities, including the May 22, 2013, December 7, 2013, and June 4, 2014 VA medical records mentioned in the August 2014 supplemental statement of the case  Additionally, of record are September 2014 to January 2015 relevant medical records from Primacare.  It is possible that there are more medical records available from Primacare from prior to or since these dates.  

In order to assist the Veteran pursuant to 38 C.F.R. § 3.159 (2016), the case will be remanded to obtain all additional medical records of treatment which the Veteran has received since November 2007, followed by VA examinations/opinions as indicated below.  Afterwards, the matter of entitlement to a TDIU prior to March 28, 2017 on an extraschedular basis will have to be referred to VA's Undersecretary for Compensation and Pension. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all VA and private medical records of relevant treatment which the Veteran has received since November 2007, which are not contained in the claims folder, including:
a. all VA medical records of treatment (to specifically include the May 22, 2013, December 7, 2013, and June 4, 2014 VA medical records mentioned above) from:
i. the Dearborn Veterans Center; and
ii. the Ann Arbor VA Medical Center; and/or 
iii. the Detroit VA Medical Center;
b. as well as any additional private medical records, including any necessary records from Primacare after any necessary authorization is obtained from the Veteran.  

2.  After the development ordered in paragraph number 1 is completed, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review, and the examiner's attention should be directed to this remand.  All indicated tests should be performed, and the results should be reported in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected PTSD.  The examiner should also provide a full description of the manner and extent to which the Veteran's service-connected PTSD, considered alone, impairs occupational and social function.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and all previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development ordered in paragraph number 1 is completed, schedule a VA examination or medical opinion, from another examiner, regarding whether and the extent to which the Veteran's service-connected PTSD; status post gunshot wound injury to the left wrist with ulnar nerve paralysis; bilateral hearing loss disability; tinnitus; and right calf scar have affected his ability to work by assessing his occupational impairment, if any, from them.  The claims folder should be made available to the examiner for review, and the examiner's attention should be directed to this remand.  The examiner is to be asked to comment as to the functional impairment or limitations imposed by the Veteran's PTSD; status post gunshot wound injury to the left wrist with ulnar nerve paralysis; bilateral hearing loss disability; tinnitus; and right calf scar.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and all previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, refer the matter of entitlement to TDIU prior to March 28 , 2017 to the Undersecretary for Compensation and Pension, for extraschedular consideration.  Follow all necessary procedures in doing so.  

5.  Thereafter, the RO should perform any other action necessary, including reviewing the TDIU claim for schedular consideration from March 28, 2017.  If TDIU remains denied for any portion of the claim period, the RO should furnish the Veteran and his representative a supplemental statement of the case, give them an opportunity to respond to it, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




